DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2021 has been entered.
 
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive.
	Claims 2, 10-15, and 22 have been cancelled.  Claims 34-41 have been newly introduced.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
s 1, 3-9, 16-21, 23-33, and 39-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 was previously amended to recite:
A method to promote closing of a chronic tympanic membrane perforation in an individual human, the method comprising:
contacting a site of chronic tympanic membrane perforation with a liquid or gel formulation comprising an effective dose of a human heparin binding epidermal growth factor (HB-EGF) protein for a period of time sufficient to induce formation of a layer of keratinocvtes that closes the perforation.

Basis was stated to be in the original claims and paragraphs [0009, 0082-0086, 0110] and Example 2.  This is not agreed with.  The original claims and paragraphs [0009, 0082-0086] do not disclose “for a period of time sufficient to induce formation of a layer of keratinocytes that closes the perforation.”  Example 2 (containing paragraph [0110]) discloses treating chronic perforations in mice ears with a gel containing recombinant HB-EGF via a bioabsorbable chitosan-based polymer for sustained release of the HB-EGF.  Example 2 discloses that the gel has two liquid components and can solidify within a few minutes after mixing the two components with a catalyst for chemical cross-linking. The chitosan-based hydrogel comprises hydrophilic chitosan backbone molecules and hydrophobic polylactide side chains.  This can be readily administered by a dual-bore syringe.  Alternatively the solutions can be mixed with a crosslinking agent prior to delivery, and instilled with a single bore syringe.  This provides a biocompatible, bioresorbable, injectable polymer that can carry HB-EGF. Example 2 states that histologically the perforations closed with a thick layer of keratinocytes, compared to controls after the liquid has been used to contact the site of chronic tympanic membrane perforation.  There is no basis for this.  Example 2 discloses that any mixing occurs immediately before or during administration to the site of chronic tympanic membrane perforation (i.e. in the single or dual bore syringe) and the mixing is not with a viscogenic agent.  There is no basis for claim 1 and its dependent claims.
Independent claims 18, 26, and 29 and dependent claim 19 are not original claims.  They were introduced by amendment on 12/10/2019 and have been substantively amended.
Claim 18 now recites “contacting a site of the chronic tympanic membrane perforation with a liquid formulation comprising an effective dose of a human heparin binding epidermal growth factor (HB-EGF) protein; and mixing the liquid formulation with a viscogenic agent or cross-linking agent, wherein the liquid formulation transforms into a more viscous state or a gel that remains localized against the tympanic membrane.” 

As written, claims 18, 26, and 29 require mixing the liquid formulation with a viscogenic agent after the liquid has been used to contact the site of chronic tympanic membrane perforation.  There is no basis for this.  The paragraphs pointed to by applicant disclose that any mixing occurs immediately before or during administration to the site of chronic tympanic membrane perforation (i.e. in the single or double bore syringe; mixing at the time of delivery).  There is no basis for claims 18, 26, and 29 and their dependent claims.
Claim 19 now recites the “method of claim 18, wherein the liquid formulation comprises polymer components, wherein said mixing with the cross-linking agent is performed before or concurrently with said contacting the site of the chronic tympanic membrane perforation with the liquid formulation to transforms the liquid formulation into a sustained release cross-linked copolymer hydrogel.”
	Claims 39-41 are not original claims.  They were added by amendment in the 12/18/2020 response.
	The claims are reproduced below:
	39.  The method of claim 9, wherein said mixing the liquid formulation with the viscogenic agent is performed before or concurrently with said contacting the site of the chronic tympanic membrane perforation with the formulation.
	40.  The method of claim 26, wherein said mixing the liquid formulation with the viscogenic agent or cross-linking agent is performed before or concurrently with said contacting the site of the chronic tympanic membrane perforation with the liquid formulation.
	41.  The method of claim 29, wherein said mixing the liquid formulation with the viscogenic agent or cross-linking agent is performed before or concurrently with said contacting the site of the chronic tympanic membrane perforation with the liquid formulation.

	Basis for the amendment to claim 19 and new claims 39-41 is stated to be in paragraphs [0103-0104 and 0121-0124].  This is not agreed with.  These paragraphs do not disclose the limitations of claims 19 and 39-41 in the context of the methods of claims 18, 9, 26, and 29, respectively, upon which these claims depend.  Paragraphs [0103 and 0123-0124] do not discuss when any components are mixed.  Paragraph [0122] discusses dual chamber syringes (not limitations of the instant claims) but not when any components are mixed.  Paragraph [0104] discusses a particular biodegradable chitosan-based hydrogel for delivering growth factors. Paragraph [0104] discloses that the gel has two liquid components and can solidify within a few minutes after mixing the two components. This can be readily administered by a dual-bore syringe. Alternatively the solutions can be mixed with a cross-linking agent prior to delivery, and instilled with a single bore syringe.  Paragraph [0121] discloses an injectable method of growth factor application is shown in Figure 10. The formulation comprising growth factor can be delivered into the ear canal by being dispensed from a syringe, through a delivery tube. The formulation can be provided as a single solution, or as two solutions that are mixed at the time of delivery.  The claims are not limited to the biodegradable chitosan–based hydrogel or delivery by syringe.
	These paragraphs do not support the more general methods that are claimed in claims 19 and 39-41 as they depend from claims 18, 9, 26, and 29, respectively. 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712.  The examiner can normally be reached on 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

mpa